Exhibit 10.1

Royal Caribbean Cruises Ltd.

 

1050 Caribbean Way

tel: 305.539.6000

Miami, Fl 33132.2096 USA

www.royalcaribbean.com

 

 

December 19, 2008

 

Mr. Richard D. Fain

Chairman and Chief Executive Officer

Royal Caribbean Cruises Ltd.

 

Dear Mr. Fain

 

Reference is made to your employment agreement dated as of July 25, 2007.   
Commencing January 1, 2009, all future quarterly distribution of shares of
the    Company’s common stock required under Section 4(d) to be deposited in the
rabbi trust will be issued instead directly to you. In addition, unless
previously distributed to you pursuant to Section 4(d), the assets in the rabbi
trust will be distributed to you on January 12, 2009. Except as amended by the
foregoing, your employment agreement remains in   full force and effect in
accordance with its terms.

 

Sincerely

 

Royal Caribbean Cruises Ltd.

 

 

By: /s/ Bradley H. Stein

Bradley H. Stein

Vice President, General Counsel

 

AGREED

 

/s/ Richard D. Fain

Richard D. Fain

December 19, 2008

 

 

 

 

 